PER CURIAM.
The petition seeking belated appeals of the judgments and sentences rendered on April 7, 2015, in Leon County Circuit Court case numbers 2012-CF-1520 and 2012-CF-1636, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal *978-980for treatment as a notice of appeal in each of the foregoing eases. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeals authorized by this opinion.
THOMAS, BILBREY, and KELSEY, JJ., concur.